Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
 
Claim Objections
Claims 1 and 33 are objected to because of the following informalities:  “to be detect”. Examiner believes applicant meant to claim, “to be detected.” Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-32 and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “first projection area” and “second projection area” were not disclosed nor elaborated in the specification rendering the claim unclear to one skilled in the art as to what the limitation “projection area” is referring to. Therefore, the claimed limitation does not comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 31-32 and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The metes and bounds of the limitation “projection area” is unclear to one skilled in the art. The specification does not define the term “projection area” nor does it elaborate its relevance to the invention and therefore renders the claim indefinite.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-9, 11, 22, 31, 32, and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2020/0107110) in view of Oommen (US 10860114).

Regarding claim 1, Ji teaches An ear tip, comprising: a main body (Ji figure 3A, eartip 302), the main body including a central portion (Ji figure 3A, inner eartip 316) having a top (Ji figure 3A, interfacing end 312) and a tail portion extending from the top of the central portion (Ji figure 3A, outer eartip body 324), wherein the tail portion is around the central portion (Ji figure 3A, body 324 surrounds inner eartip 316) and configured to be in contact with an object to be detected (Ji figure 3A, when the earbud is inserted, the tail portion would contact the ear), conductive elements at least partially embedded in the tail portion of the main body (Ji figure 4A, 404, ¶0138 “doping outer eartip body 322 with conductive material”), however does not explicitly teach a first conductive element at least partially embedded in the tail portion of the main body; and a second conductive element at least partially embedded in the tail portion of the main body and spaced apart from the first conductive element, wherein the first conductive element is closer to the top of the central portion than the second conductive element.

Oommen teaches a first conductive element at least partially embedded in the tail portion of the main body (Oommen figures 3b-3c, electrically contacts 108,108a and Col 8 lines 14-26, “Different of the electrical contacts 108a may be disposed at different locations and/or on difference sides (for example, front and back) of the electrically active material 108”); and a second conductive element at least partially embedded in the tail portion of the main body and spaced apart from the first conductive element (Oommen figures 3b-3c, electrically , wherein the first conductive element is closer to the top of the central portion than the second conductive element (Oommen figures 3b-3c, electrically contacts 108,108a). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Oommen to improve the known eartip of Ji to achieve the predictable result of reducing the required space for components by implementing hands free commands (Oommen Col 4 lines 50-67).

Regarding claim 5, Ji in view of Oommen teaches wherein while being worn by a user, the first conductive element is closer, than the second conductive element, to an internal carotid artery or an internal jugular vein of the user (Oommen figures 3b-3c, electrical contacts 108, 108a is closer to the top of the earbud).

Regarding claim 8, Ji in view of Oommen teaches wherein the central portion of the main body has a bottom opposite to the top of the central portion, the bottom of the central portion is configured to receive a housing (Ji figure 6D, attachment structure 618).

Regarding claim 9, Ji in view of Oommen teaches wherein at least one of the first conductive element and the second conductive element is entirely embedded in the main body (Ji figure 4A, conductive structure 402 and ¶0138 “conductive inner eartip body 316 by doping inner eartip body 316”).



Regarding claim 22, Ji in view of Oommen teaches wherein a central angle defined by the first conductive element and the second conductive element is less than 30 degrees (Oommen figures 3b-3c, and Col 8 lines 14-26, “Different of the electrical contacts 108a may be disposed at different locations and/or on difference sides (for example, front and back) of the electrically active material 108”).

Regarding claim 31, Ji in view of Oommen teaches wherein a first projection area of the first conductive element on an imaginary plane normal to an imaginary symmetry axis of the ear tip and a second projection area of the second conductive element on the imaginary plane are substantially at a same orbit surrounding the imaginary symmetry axis of the ear tip (Oommen figure 3b, imaginary orbit would connect each of the elements 108. Figure 3C, imaginary orbit can connect at least the top left and top right element 108).

Regarding claim 32, Ji in view of Oommen teaches wherein a first projection area of the first conductive element on an imaginary plane normal to an imaginary symmetry axis of the ear tip and a second projection area of the second conductive element on the imaginary plane are partially overlapped from a radial perspective with respect to the imaginary symmetry axis of the ear tip (Oommen figure 3c, since the top left and right elements 108a, or the bottom right and left elements 108a are aligned).

Regarding claim 34, Ji teaches An ear tip, comprising: a main body (Ji figure 3A, eartip 302), the main body including a central portion (Ji figure 3A, inner eartip 316) and a tail portion connected with the central portion (Ji figure 3A, outer eartip body 324), wherein the tail portion is around the central portion (Ji figure 3A, body 324 surrounds inner eartip 316); a first electrode at least partially embedded in the tail portion of the main body (Ji figure 4A, 404, ¶0138 “doping outer eartip body 322 with conductive material”), however does not explicitly teach a second electrode at least partially embedded in the tail portion of the main body and spaced apart from the first electrode, wherein the first electrode and the second electrode are disposed on the same side with respect of an imaginary symmetry axis of the ear tip in a cross-sectional view.

Oommen teaches a first electrode at least partially embedded in the tail portion of the main body (Oommen figures 3b-3c, electrically contacts 108,108a and Col 8 lines 14-26, “Different of the electrical contacts 108a may be disposed at different locations and/or on difference sides (for example, front and back) of the electrically active material 108”); a second electrode at least partially embedded in the tail portion of the main body and spaced apart from the first electrode (Oommen figures 3b-3c, electrically contacts 108,108a are spaced from each other), wherein the first electrode and the second electrode are disposed on the same side with respect of an imaginary symmetry axis of the ear tip in a cross-sectional view (Oommen figures 3b-3c, a plurality of electrical contacts 108,108a are on one half of the eartip).



Regarding claim 35, Ji in view of Oommen teaches wherein while being worn by a user, the first electrode and the second electrode have different shortest distances from an internal carotid artery or an internal jugular vein of the user (Oommen figures 3b-3c, the electrical contacts 108,108a closer to the top of the eartip would have shorter distance from the internal carotid artery).

Regarding claim 36, Ji in view of Oommen teaches wherein the first electrode is closer to an end of the tail portion than the second electrode is (Oommen figures 3b-3c).

Regarding claim 37, Ji in view of Oommen teaches wherein the imaginary symmetry axis of the ear tip is a normal line of an imaginary plane, and wherein the first electrode is closer to the imaginary plane than the second electrode is (Oommen figures 3b-3c, the horizontal axis in the center of the eartip would be considered the symmetry axis, while any vertical axis along the eartip can be considered the imaginary plane which is a normal line to the symmetry axis. Therefore, depending on where the imaginary plane is, some electrical contacts would be closer or further away).



Regarding claim 39, Ji in view of Oommen teaches wherein a first projection area of the first electrode on an imaginary plane normal to the imaginary symmetry axis of the ear tip and a second projection area of the second electrode on the imaginary plane are partially overlapped from a radial perspective with respect to the imaginary symmetry axis of the ear tip (Oommen figure 3c, since the top left and right elements 108a, or the bottom right and left elements 108a are aligned).

Regarding claim 40, Ji in view of Oommen teaches wherein a first projection area of the first electrode on an imaginary plane normal to the imaginary symmetry axis of the ear tip and a second projection area of the second electrode on the imaginary plane are substantially at a same orbit surrounding the imaginary symmetry axis of the ear tip (Oommen figure 3b, imaginary orbit would connect each of the elements 108. Figure 3C, imaginary orbit can connect at least the top left and top right element 108).

Claims 7, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2020/0107110) in view Oommen (US 10860114) in further view of Kaisen (US 2019/0192077).

Regarding claim 7, Ji in view of Oommen teaches a conductive wire connects a conductive pad and a first conductive element (Oommen figure 4, sensor 108 and material 

Kaisen teaches a first conductive pad surrounded by the central portion of the main body (Kaiser figure 1 and ¶0008, “electrical tab 122 electrically coupled to the sense electrode 114.” See also ¶0060).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Kaiser to improve the known eartip of Ji in view of Oommen to achieve the predictable result of a secure and efficient way to communicate signal between sensor and processor.

Regarding claim 25, Ji in view of Oommen in further view of Kaiser teaches a second conductive pad surrounded by the central portion of the main body and spaced apart from the first conductive pad (Kaiser figure 1 and ¶0008, “electrical tab 122 electrically coupled to the sense electrode 114.” See also ¶0060); and a second conductive wire connected between the second conductive pad (Kaiser figure 1 and ¶0008, “electrical tab 122 electrically coupled to the sense electrode 114.” See also ¶0060) and the second conductive element (Oommen figure 4, sensor 108 and material interface 225), wherein the first conductive wire is not electrically connected to the second conductive wire (Oommen figure 4, each of contacts 108a are connected to material interface 225 via a separate connection).

.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2020/0107110) in view Oommen (US 10860114) in further view of Kaisen (US 2019/0192077) in further view of Kirzenblat (US 2018/0235540).

Regarding claim 29, Ji in view of Oommen in further view of Kaisen does not explicitly teach wherein the first signal transmission pass and the second signal transmission pass are configured to generate a positive potential reference and a negative potential reference.

Kirzenblat teaches wherein the first signal transmission pass and the second signal transmission pass are configured to generate a positive potential reference or a negative potential reference (Kirzenblat ¶0050-0051, negative electrode and positive electrodes).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Kirzenblat to improve the known eartip of Ji in view of Oommen in further view of Kaiser to achieve the predictable result of adapting sensing of biological data from the user for customized user functions.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2020/0107110) in view Oommen (US 10860114) in further view of Prevoir (US 10835145).

Regarding claim 33, Ji in view of Oommen does not explicitly teach wherein the object to be detect is an internal surface of an ear canal of a user when the ear tip is inserted into the ear canal of the user.

Prevoir teaches wherein the object to be detect is an internal surface of an ear canal of a user when the ear tip is inserted into the ear canal of the user (Prevoir Col 5 lines 25-35, “electrically connect with first and second…as earpiece 100 is placed in the ear of an individual”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Prevoir to improve the known eartip of Ji in view of Oommen to achieve the predictable result of detecting when the eartip is inside the user’s ear to improve automatic processing for specific orientations/gestures.

Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive. Applicant argues that the cited references of record do not teach the amended limitations. Examiner respectfully disagrees. Cited references Ji in view of Oommen clearly teaches the claimed limitations as elaborated in the current office action. Applicant argues on In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Independent claims 1 and 34 do not recite limitations regarding the proximity to any blood vessels. Claims 5 and 35 recite such limitation, however one with ordinary skill in the art would understand that a conductor is closer to the ear canal is also a conductor closer to said veins because the veins are inside the body. 
 
Applicant argues on pages 9-10 of Remarks that Ji does not teach a conductor element at least partially embedded in the tail portion. Examiner respectfully disagrees. ¶0138 of Ji clearly teaches partially embedding a conductor element into a tail portion of an eartip “First conductive structure 402 can be a metal plate bent into an inner eartip body-like shape that can be positioned on an outer surface of inner eartip body 316 in some embodiments, or a conductive inner eartip body 316 by doping inner eartip body 316 with conductive material to convert inner eartip body 316 into a conductive structure.” Therefore, the arguments are not persuasive and the claims stand rejected.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NORMAN YU/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        earc